Case 0:19-cv-61549-RKA Document 4-2 Entered on FLSD Docket 07/08/2019 Page 1 of 1


                                                      RETURN OF SERVICE

                                           UNITED STATES DISTRICT COURT
                                               Southern District of Florida
Case Number: 19-CV-61549-ALTMAN/
HUNT

Plaintiff:
OFER ALIANI
vs.
Defendant:
YUM BERRY, LLC, and AMOS CHANERO

For:
Brian Pollock, Esq.
Fair Law Firm
7300 N. Kendall Drive, Suite 450
Miami, FL 33156

Received by Miami PSPI, LLC on the 24th day of June, 2019 at 9:22 am to be served on AMOS CHANERO, 5320 S.W. 32
Avenue, Fort Lauderdale, FL 33312.

I, Ugochukwu Nwabueze, do hereby affirm that on the 25th day of June, 2019 at 10:20 pm, I:

SUBSTITUTE served by delivering a true copy of the SUMMONS IN A CIVIL ACTION and COMPLAINT with the date and
hour of service endorsed thereon by me, to: MEITAL CHANERO (spouse) as Co-Resident at the address of: 5320 S.W. 32
Avenue, Fort Lauderdale, FL 33312, the within named person's usual place of Abode, who resides therein, who is fifteen
(15) years of age or older and informed said person of the contents therein, in compliance with Florida State statute, §
48.031(1)(a).

Description of Person Served: Age: 44, Sex: F, Race/Skin Color: White, Height: 5'5", Weight: 155, Hair: Dark Brown,
Glasses: N

I acknowledge that I am over the age of 18 years, in good standing in the judicial circuit in which this process was served, and
that I have no interest in the above action. Under penalty of perjury, I declare that I have read the foregoing Verified Return of
Service and the acts stated in it are true. F.S. 92.525(2).




                                                                                       Ugochukwu Nwabueze
                                                                                       SPS 850 CPS 2240

                                                                                       Miami PSPI, LLC
                                                                                       1800 Coral Way, Suite 1511
                                                                                       Miami, FL 33145
                                                                                       (305) 285-4321

                                                                                       Our Job Serial Number: NAY-2019000731


                                    Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c
